Citation Nr: 0105951	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-29 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder, 
including hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of hepatitis C.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from December 1956 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

Entitlement to service connection for a heart disorder, 
including hypertension was denied by Board decisions in July 
1980, and July 1986.  The 1986 Board decision represents the 
last final decision of that issue on any basis.  38 U.S.C.A. 
§ 7104; Evans v. Brown, 9 Vet. App. 273 (1996).

It is noted that the issue of service connection was 
certified to include residuals of by-pass grafting.  As that 
would be part and parcel of any service connected heart 
pathology, all possible residuals are deleted from the issue 
on the title page.  This allows for the broadest possible 
consideration, and is, therefore to the appellant's 
advantage.

In July 1997, the RO granted service connection for hepatitis 
C, post transfusion, under 38 U.S.C.A. § 1151, and assigned a 
10 percent evaluation.  The Board notes that in Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. Fenderson, 12 Vet. App. 
at 126. See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern). Since this matter 
stems from an original claim, the considerations highlighted 
by Fenderson are applicable. Consequently, the issue in this 
case has been rephrased to reflect that the veteran is 
appealing the initial evaluation assigned for his service-
connected hepatitis.

The Board further notes that following the RO's grant of 
entitlement to compensation for hepatitis C in July 1997, the 
veteran submitted an August 1997 written statement in which 
he indicated that he disagreed with all issues in the July 
1997 rating decision.  In addition, he specifically stated 
disagreement with the effective date of the grant of benefits 
for hepatitis C, and asserted that it should be granted back 
to October 1986, the date of a blood transfusion during 
surgery. Thus, the Board finds that this statement 
constitutes a valid notice of disagreement with respect to 
the issue of an earlier effective date for service connection 
of his residuals of hepatitis C.  Since the veteran has not 
yet been furnished with a statement of the case, the Board is 
required to remand this issue for the issuance of a statement 
of the case. Malincon v. West, 12 Vet. App. 238 (1999).  This 
will be more fully explained in the REMAND section set forth 
below.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.

2.  The Board denied service connection for a heart disorder, 
including hypertension, by decision dated in July 1986.  That 
decision represents the last final disallowance of 
entitlement to service connection for a heart disorder, 
including hypertension on any basis.

3.  The evidence received subsequent to July 1986, regarding 
a heart disorder, including hypertension is cumulative or 
redundant. 

4. The veteran's service-connected hepatitis is currently 
productive of not more than demonstrable liver damage with 
mild gastrointestinal disturbance.  Minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal 
disturbance, necessitating dietary restriction or other 
therapeutic measures has not been shown.


CONCLUSIONS OF LAW

1.  The Board's July 1986 decision, wherein service 
connection for a heart disorder, including hypertension was 
denied is final; new and material evidence not having been 
submitted, the claim for service connection is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp 2000); 38 C.F.R. 
§ 3.156; Hodge v. West, 155 F. 3d 1356 (Fed Cir. 1998); 
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the veteran's service-connected 
hepatitis C are not met. 38 U.S.C.A. §§ 1155, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.114, 
Diagnostic Code 7399-7345 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.  In this case, it 
appears all available pertinent records have been obtained, 
that all appropriate notice has been provided, and that there 
is no need for additional examination.


I.  New and material evidence to reopen a claim for a heart 
disorder, including hypertension

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under 
the new legislative criteria, the Board must first determine 
if there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim may be substantiated, based 
upon all the evidence of record.  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for a heart disorder, including hypertension by the Board in 
July 1980, as the first clinical evidence of a heart 
disorder, including hypertension, was in November 1971, 
several years after service.  The Board also noted that 
service medical records were not available and presumed lost 
in the fire at the National Personnel Records Center.  In 
addition a VA examination in June 1976 revealed, the heart 
was not enlarged, rhythm was regular with no murmurs, and a 
chest x-ray was normal.  His blood pressure was 120/100.  It 
was indicated historically that he had been treated in 
service for nervousness and chest pain.  He reported other 
treatment for nerves, but no continuing treatment of heart 
pathology was recorded.

Service connection was again denied by the Board in July 
1986.  At that time the Board noted that a private physician, 
J. del Prado, M.D., reported in March 1979, that he treated 
the appellant for angina pectoris with myocardial ischemia 
from September 1968 to 1971.  He also noted that all EKGs and 
chest x-rays were within normal limits.  A buddy statement 
was also submitted as evidence from a former comrade-in -arms 
who reported that the veteran suffered two heart attacks in 
service. The Board found that there was no persuasive 
evidence of the presence of cardiovascular disease, including 
hypertension in service, or within one year following 
service.  The additional evidence presented did not change 
the facts of the July 1980 Board decision denying service 
connection.  That decision represents the last final decision 
on that issue on any basis. 38 U.S.C.A. § 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The evidence submitted by the appellant since the July 1986 
Board decision consists, in essence of duplicate copies of 
previously considered statements from friends, and medical 
treatment records.  In addition there are extensive new 
medical records, for various disorders, as well as a December 
1997 personal hearing testimony.  The additional evidence 
does not contain a competent expert opinion relating any 
current heart disorder, including hypertension with any in-
service treatment, event, or complaint.  In this regard, the 
Board notes that the appellant, and his friends are not 
qualified to make that medical connection. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent pertinent 
contentions are advanced, they are redundant of information 
previously on file.  Thus, this is not new and material 
evidence.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current cardiovascular 
pathology, including hypertension, and the appellant's period 
of active duty, the claim for entitlement to service 
connection for a heart disorder, including hypertension is 
not reopened.


II. Increased rating claim for hepatitis C 

Technically, the claim presently on appeal is not a claim for 
an increased rating since it involves a rating initially 
assigned in connection with an original claim for service 
connection. See Fenderson v. Brown, 12 Vet. App. 119, 125-26 
(1999) ("the distinction between an original rating and a 
claim for an increased rating may be important . . . in terms 
of determining the evidence that can be used . . .").

A claims for a higher evaluation based on an initial rating 
in connection with an original service connection claim 
raises the possible applicability of "staged ratings." 
Whereas claims for increased ratings involve the present 
level of disability, see Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found. 
See 38 C.F.R. § 3.400 (2000).

The veteran had indicated at his December 1997 RO hearing 
that additional evidence was forthcoming or should be 
obtained with respect to his claim on appeal. Subsequent to 
that hearing additional evidence was received and or procured 
by the RO for consideration in the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned, the Board finds that the evidence does not 
reflect that an increased rating is warranted for residuals 
of hepatitis C.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

The veteran's service-connected hepatitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  This is the rating code for infectious 
hepatitis, and is the closest analogy in the rating schedule.  
38 C.F.R. § 4.20.  Those criteria provide that healed, non-
symptomatic infectious hepatitis warrants a noncompensable 
evaluation. A 10 percent evaluation is assignable for 
infectious hepatitis manifested by demonstrable liver damage 
with mild gastrointestinal disturbance. A 30 percent rating 
is warranted for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures. A 60 percent rating is 
appropriate where there is moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression. 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7345 (2000).

The RO granted entitlement to service connection for 
Hepatitis C, post transfusion, under 38 U.S.C.A. § 1151 by 
rating decision dated in July 1997, and a 10 percent 
evaluation was assigned from August 22, 1996, the date the 
claim was received.   That decision was based on findings 
that included the veteran's medical records, which reflect 
that he underwent open heart surgery at the VAMC in October 
1986.  Subsequently he was hospitalized in December 1986 and 
diagnosed with post transfusion hepatitis.  After a 20 day 
hospitalization he was found to have no evidence of infection 
and released.  

In a July 1997 VA examination, the examiner noted that a 
diagnosis of hepatitis C had been made but no treatment with 
interferon had been considered, possibly due to the 
appellant's cardiovascular problems.  He had not had icterus 
again, but complained of right upper quadrant discomfort, 
occasional nausea, and frequent spitting.  His appetite was 
normal, and he had gained weight over the years.  He was an 
insulin dependent diabetic.  The examiner noted no stigma of 
chronic liver disease.  The abdomen was soft, depressible, 
with no hepatomegaly, ascites, or edema.  Liver function test 
revealed scintographic evidence suggestive of probable non-
severe, diffused parenchymal liver disease.

A hearing was held at the RO in December 1997 in which the 
appellant, in essence, testified that he developed hepatitis 
as a result of blood transfusions during surgery in 1986 at 
the VAMC.  He had since been treated and hospitalized on 
several occasions for hepatitis, which had increasingly 
gotten worse, at various hospitals including the San Juan and 
Miami VAMCs.   He was also hospitalized in the HIMA Hospital 
in Caguas where his hepatitis was found to be in an advanced 
stage.  He was referred to the VA for follow up because his 
hepatitis was critical, his condition was irreversible, and 
he had cirrhosis.  The hearing officer at this point noted 
for the record that there was a Nuclear Medicine Diagnostic 
Report from Miami, Florida dated in July 1986, diagnosing 
liver cirrhosis.  The veteran's representative requested 60 
days to submit additional information. He also requested all 
the medical records from the VAMC be requested.

Subsequently records were received from several private 
hospitals and clinics.  These were either duplicative of 
records already of file, or were not pertinent to the issue 
on appeal.  These in essence noted hepatitis C by history, 
and liver cirrhosis.  

In addition San Juan and Miami VAMC medical records from 1993 
to 1998 were reviewed.  These revealed; August 1988 
scintiphotos of the liver and spleen showing probable diffuse 
liver disease; normal liver and spleen studies dated in 
August 1995, and June 1996; and, a December 1995 abdominal 
sonogram finding no focal liver lesions. 

A VA admittance in December 1995, notes a diagnosis of 
hepatitis C to be followed on an outpatient basis.  However 
there is no evidence of any actual treatment. He was seen in 
January 1996 without jaundice, general malaise, anorexia, or 
changed bowel habits.  He was again seen in April 1996 
complaining of fatigue, but no jaundice, or abdominal pains 
and normal CBC results. A July 1996 examination revealed 
findings consistent with mild hepatic injury.  The impression 
was parenchymal disease-could be cirrhosis.  No focal 
abnormalities or ascites were shown.

Following a review of the record, the Board finds that an 
initial evaluation in excess of 10 percent is not warranted 
for the veteran's service-connected hepatitis.  The VA 
examination in July 1997 VA noted a diagnosis of hepatitis C, 
but no treatment with interferon. While the veteran 
complained of right upper quadrant discomfort, occasional 
nausea, and frequent spitting, his appetite was normal, and 
he has gained weight over the years. The examiner noted no 
stigma of chronic liver disease.  The abdomen was soft, 
depressible, with no hepatomegaly, ascites, or edema.  A 
liver function test revealed scintographic evidence 
suggestive of probable non-severe, diffused parenchymal liver 
disease.  While severe cirrhosis was suggested at one time 
that has not been subsequently confirmed, nor is it shown to 
be related to the hepatitis.

While the veteran testified at his hearing that his hepatitis 
was critical and he was told he only had 5 years to live, the 
medical records do not note any active hepatitis.  The 
medical evidence has consistently reflected a history of 
hepatitis, but no evidence of treatment, or current active 
hepatitis. Although he contracted post transfusion hepatitis 
in 1986, and has tested positive for hepatitis C antibodies, 
his liver enzymes were described as within normal limits,. 

In short, there is simply no evidence of record reflecting 
more than residuals of hepatitis, evidenced by demonstrable 
liver damage with mild if any gastro- intestinal disturbance. 
The Board notes that the medical evidence includes some 
complaints and treatment for gastrointestinal complaints. 
However, liver studies dated in August 1995, and June 1996 
revealed a normal liver and spleen.  As such, the Board finds 
that the evidence of record more closely approximates the 
criteria for the currently assigned 10 percent rating for 
residuals of hepatitis, and there is no basis to assign a 
higher rating at this time. See 38 C.F.R. § 4.114, DC 7345.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). However, the Board finds no basis on which to assign 
a higher schedular disability evaluation.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue. 
38 C.F.R. § 3.102.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran. 
38 C.F.R. §§ 4.1, 4.2, 4.16 (2000).  However, the 
preponderance of the available evidence in the present case 
is against the claim for an initial evaluation in excess of 
10 percent for the service-connected hepatitis.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  The Board finds that the evidence supports 
the conclusion that there was no actual variance in the 
severity of the veteran's service-connected hepatitis during 
the appeal period that would sustain a higher rating for any 
time frame. Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder, including hypertension, and the claim is denied

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis is denied.



REMAND

As was noted above, in the July 1997 rating decision, 
benefits were granted for residuals of hepatitis C, effective 
as of the date of claim as determined.  Following the RO's 
notification of this decision to the veteran in August 1997, 
he submitted a written statement construed as a notice of 
disagreement with the effective date of the grant as assigned 
in the rating decision.  The record reflects that the veteran 
has yet to be furnished with a statement of the case as to 
this issue.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been received from the claimant, 
he is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand. Malincon v. West, 12 Vet. App. 238 
(1999).  Under this guidance, the appellant process has 
begun, and a statement of the case must be issued.  
Consequently, the Board finds that in view of the timely 
notice of disagreement filed by the appellant in August 1997, 
as to the issue of entitlement to an earlier effective date 
for residuals of hepatitis C, the Board is required to remand 
this claim for issuance of an appropriate statement of the 
case.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran  and his representative 
are advised that while the case is on 
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2. The RO should prepare and furnish to 
the appellant and his representative a 
statement of the case with respect to the 
issue of entitlement to an earlier 
effective date for residuals of hepatitis 
C, and given the opportunity to respond.

3. The RO is reminded that any statement 
of the case issued with respect to the 
claim for entitlement to an earlier 
effective date for residuals of hepatitis 
C must contain all applicable laws and 
regulations, and the appellant must be 
advised of the time in which to perfect 
his appeal. The appellant is admonished 
that the Board will not consider this 
claim without the filing of a timely 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome as to this issue. The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

